Citation Nr: 0838298	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under 38 U.S.C. 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
February 1952.  The Board notes that the appellant has been 
adjudicated as eligible for entitlement to VA benefits as the 
veteran's surviving common-law spouse by a September 2003 
Administrative Decision. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2006 correspondence, the appellant, through her 
representative, requested a hearing with the Board sitting at 
the RO (i.e., Travel Board hearing).  There is no indication 
that such was scheduled or the request withdrawn.  Thus, the 
case must be returned to the RO to schedule such hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




